Citation Nr: 1815215	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-36 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 19, 2017, and 20 percent thereafter, for status post fracture of right scapula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 rating decision of the VA Regional Office (RO) in Washington, District of Columbia.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Baltimore, Maryland.  In January 2011, the Veteran testified at a Central Office hearing conducted before the undersigned.

The case was remanded in March 2011 and April 2014.  A Board decision in October 2014 denied this claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  Following this JMR, the Board remanded this claim in November 2015 and July 2017.  


FINDINGS OF FACT

1.  Prior to September 19, 2007, the Veteran's status post fracture of right scapula did not result in dislocation or nonunion with loose movement of the scapula; painful range of motion; or limitation of motion to shoulder level.  

2.  From September 19, 2007, the Veteran's status post fracture of right scapula has not resulted in limitation of motion to midway between side and shoulder level.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent prior to September 19, 2017, and 20 percent thereafter, for status post fracture of  right scapula, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II. Initial rating claim

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).


B. Status post fracture of right scapula 

The Veteran is right-arm dominant.  A minimum compensable evaluation of 10 percent for the major extremity is available for impairment of the clavicle or scapula under 38 C.F.R. § 4.71a, Diagnostic Code 5203, where there is nonunion without loose movement or malunion.  The highest evaluation of 20 percent is available for impairment of the clavicle or scapula when there is dislocation or nonunion with loose movement.  A minimum compensable evaluation of 20 percent for the major extremity is available for limitation of motion of the arm under 38 C.F.R. § 4.71a, Diagnostic Code 5201, when motion is limited to shoulder level.  The next higher evaluation of 30 percent is available when motion is limited to midway between side and shoulder level.  An even higher rating is warranted for greater limitation of motion.  Normal range of motion for the shoulder is flexion to 180 degrees; abduction to 180 degrees; external rotation to 90 degrees; and internal rotation to 90 degrees.  38 C.F.R. § 4.71 Plate I (2017).  

VA examinations in June 2004, April 2011, and July 2016 all show that the Veteran did not have dislocation of the clavicle or scapula or nonunion with loose movement.  The examinations also did not show that the Veteran had motion limited to shoulder level or painful motion.  An October 2009 record also did not show such symptomatology.  A September 2017 VA examination showed pain on flexion, with weight-bearing, and on passive motion, but not when the joint was used in nonweight-bearing.  The examiner reported that pain did not result in/cause functional loss.  The examination did not show motion limited to midway between side and shoulder level.  

For the period prior to September 19, 2017, the evidence has not shown dislocation of the clavicle or scapula or nonunion with loose movement; limitation of motion to shoulder level; or painful motion.  The 20 percent rating was assigned from the date of the September 2017 VA examination as that is the first examination showing painful motion.  An even higher rating is not warranted from September 2017 as the evidence has not shown motion limited to midway between side and shoulder level.  

The most pertinent evidence reviewed in reaching this decision includes the 2006, 2011, 2016, and 2017 VA examinations, as well as the VA treatment records assembled in conjunction with this appeal.  The Board acknowledges the inadequacy of the 2011 examination as per the September 2015 JMR in light of the examiner not discussing functional loss in terms of range of motion during flare-ups.  However, the 2006 and 2016 examinations, as well as the October 2009 treatment record, also did not show symptomatology warranting an initial rating higher than 10 percent.  Additionally, the Veteran specifically denied flare-ups at the 2016 examination.  The overall evidence of record does not show symptomatology warranting a rating in excess of 10 percent prior to September 19, 2017 or higher than 20 percent thereafter.  

All potentially applicable diagnostic criteria have been considered in making a decision in this case.  The Board would note, however, that there is no evidence of ankylosis of scapulohumeral articulation (Diagnostic Code 5200) or impairment of the humerus (Diagnostic Code 5202).  Accordingly, there is no basis whatsoever for ratings higher than those already assigned during the pendency of this appeal.

In making this determination, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Entitlement to an initial rating in excess of 10 percent prior to September 19, 2017, and 20 percent thereafter, for status post fracture of right scapula is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


